 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                   Page 1 of 20 PageID 1681



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DIANE D. JONES, individually and on             )
behalf of herself and all others similarly      )   Civ. No. 3:19-cv-02087-B
situated,                                       )
                                                )
           Plaintiff,                           )
                                                )
v.                                              )
                                                )
REALPAGE, INC. d/b/a LEASINGDESK                )
SCREENING,                                      )
                                                )
           Defendant.


                APPENDIX TO PLAINTIFF’S RULE 37(c) MOTION TO STRIKE
                 DEFENDANT’S SECOND SUPPLEMENTAL DISCLOSURES

     Exhibit                          Description                       Beginning Page Number
       1        Defendant’s Initial Disclosures (August 16, 2019)               001
                Defendant’s Supplemental Initial Disclosures
       2                                                                        008
                (January 17, 2020)
                Letter from John Soumilas to Defendant’s Counsel
       3                                                                        012
                Ronald I. Raether (January 27, 2020)
                Defendant’s Second Supplemental Disclosures
       4                                                                        014
                (March 6, 2020)
                Letter from Lauren KW Brennan to Jessica Lohr,
       5                                                                        018
                Ronald I. Raether (March 6, 2020)
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 2 of 20 PageID 1682




                    Exhibit 1




                                                                        001
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                Page 3 of 20 PageID 1683



                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF OHIO


 DIANE D. JONES and JAMES ARNOLD,
 on behalf of themselves
 and all others similarly situated,

                       Plaintiff,                 Case No. 1:19-cv-501-JG


        v.
                                                  District Court Judge James S. Gwin
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,                                       Magistrate Judge William H. Baughman

                       Defendant.




               DEFENDANT REALPAGE, INC.’S INITIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1), and this Court’s policies and

procedures, Defendant RealPage, Inc., incorrectly identified as RealPage, Inc. d/b/a LeasingDesk

Screening (“RealPage”), provides the following Initial Disclosures to Plaintiffs, Diane D. Jones

and James Arnold (“Plaintiffs”).

       While RealPage has made reasonable efforts under the circumstances to identify and locate

witnesses, responsive documents, and information, RealPage reserves the right to identify further

witnesses and to produce documents that are subsequently located at a later date. RealPage has not

completed its investigation of the facts, witnesses, or documents relating to this case, has not

completed discovery, has not completed an analysis of available data, and has not completed




                                                                                             002
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                   Page 4 of 20 PageID 1684



preparation for trial. Accordingly, the following disclosures are made without waiving the rights

of RealPage to supplement the disclosures to include information that has been subsequently

discovered or omitted through inadvertence or good faith oversight.

       By making these disclosures, RealPage does not represent that it is identifying every

witness, document or tangible thing that it may use to support their case. Rather, the disclosures

of RealPage represent a good faith effort to identify discoverable information it currently

reasonably believes may be used to support its claims or defenses as required by Federal Rule of

Civil Procedure 26(a)(1). These disclosures do not include information that may be used solely for

impeachment purposes.

       The disclosures of RealPage are made without waiving, in any way: (1) any claim of

privilege or work product; (2) the right to object on the grounds of competency, relevancy and

materiality, hearsay, or any other proper ground, to the use of any such information for any

purpose, in whole or in part, in any subsequent proceeding in this action or any other action; and

(3) the right to object on any and all grounds, at any time, to any discovery request or proceeding

involving or relating to the subject matter of these disclosures.

       Finally, these disclosures do not identify or otherwise include information concerning

experts, as that subject is not covered by Federal Rule of Civil Procedure 26(a)(1).

       I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
               THAT DEFENDANTS MAY USE TO SUPPORT THEIR DEFENSES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A) and based on the information

reasonably available to RealPage at this time and subject to further investigation of the case,

RealPage: (a) describes the individuals likely to have discoverable information that the disclosing

party may use to support its claims or defenses (unless solely for impeachment); and (b) identifies

the subject of the information. The following list should not be construed as a final witness list,



                                                -2-
                                                                                                003
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                  Page 5 of 20 PageID 1685



and RealPage reserves the right to supplement or amend this disclosure upon further investigation

and discovery in this case. Accordingly, RealPage identifies the following individuals:

       1.      Plaintiffs have knowledge of the claims and alleged damages set forth in the First

Amended Complaint. On information and belief, Plaintiffs’ addresses and telephone numbers are

as follows:

               (a)     Plaintiff Jones – Address: 22709 Lakeshore Blvd., Apt. 250C, Euclid, OH
                       44123; Phone: 216-640-5419

               (b)     Plaintiff Arnold – Address: 227 N. Ute Avenue, Apt. 12 G, Montrose, CO
                       81401; Phone: 970-417-1242

       2.      Employees of RealPage (including those involved in handling any data about

Plaintiff) may have information or knowledge relating to the allegations and claimed damages set

forth in Plaintiffs’ First Amended Complaint, the preparation of the reports at issue in this case,

the general operation of RealPage, and the authenticity of any documents produced by RealPage.

RealPage identifies James Hilliard, Becky Boyst, Pavithra Ramesh, and Lee Castiglione as its

corporate representatives, who may only be contacted through RealPage’s counsel in this matter.

       3.      Representative(s) of Marietta Road Senior High Rise apartments (“Marietta”) are

likely to have information or knowledge related to the allegations and claimed damages by Plaintiff

Jones in the First Amended Complaint, including relative to Plaintiff Jones’ alleged application

for housing and the report at issue in this case. The representative(s)’ addresses and telephone

numbers are unknown at this time;

       4.      Representative(s) of the San Juan apartments (“San Juan”) are likely to have

information or knowledge related to the allegations and claimed damages by Plaintiff Arnold in

the First Amended Complaint, including relative to Plaintiff Arnold’s alleged application for

housing and the report at issue in this case. The representative(s)’ addresses and telephone numbers

are unknown at this time;


                                               -3-
                                                                                               004
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                  Page 6 of 20 PageID 1686



       5.      Representative(s) of the Anciano Tower apartments (“Anciano”) are likely to have

information or knowledge related to the allegations and claimed damages by Plaintiff Arnold in

the First Amended Complaint, including relative to Plaintiff Arnold’s alleged application for

housing and the report at issue in this case. The representative(s)’ addresses and telephone numbers

are unknown at this time;

       6.      Certain individuals identified in documents produced by Plaintiffs, RealPage; and

third parties may have information or knowledge related to the allegations and claimed damages

set forth in Plaintiffs’ First Amended Complaint;

       7.      Other third parties may have information or knowledge of Plaintiff’s allegations

and claimed damages, as well as the authenticity of any documents produced, the identity of whom

may be obtained through discovery;

       8.      Certain persons identified by Plaintiffs in their Rule 26(a)(1) Initial Disclosures

may have information or knowledge related to the allegations and claimed damages set forth in

Plaintiffs’ First Amended Complaint;

       9.      Any person necessary for rebuttal or impeachment;

       10.     Any person deposed by any party to this action;

       11.     RealPage reserves the right to add additional witnesses as they become known

through the course of discovery; and

       12.     RealPage further reserves the right to supplement these disclosures upon receiving

additional information concerning the nature of Plaintiffs’ claims and alleged damages.

       II.     DOCUMENTS DEFENDANTS MAY USE TO SUPPORT THEIR
               DEFENSES

       Based on the information reasonably available to RealPage at this time, pursuant to Federal

Rule of Civil Procedure 26(a)(1)(B), the documents that RealPage may use to support their



                                               -4-
                                                                                               005
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                    Page 7 of 20 PageID 1687



defenses consist of certain documents concerning the furnishing of information to Marietta, the

San Juan, and Anciano relating to Plaintiffs. These documents are located in RealPage’s offices in

Texas. These documents consist of the following:

       •      Documents consisting of and relating to the screening reports at issue in this case;

       •      Communications, and internal records indicating communications, with Plaintiffs

              relating to disputes submitted and their requests for a copy of their consumer file;

       •      Internal records relating to Plaintiffs’ disputes and their requests for a copy of their

              consumer file;

       •      Documents relating to the retrieval and use of public record information; and

       •      Certain of RealPage’s final, confidential, and proprietary policies and procedures

              relating to their compliance with relevant sections of the FCRA.

       RealPage also may rely on documents, data, compilations and tangible things that are

produced by Plaintiffs in support of their First Amended Complaint, including those produced as

part of any Rule 26(a)(1) Initial Disclosures or in response to any Requests for Production of

Documents, or that are produced in response to any subpoena duces tecum issued in this case,

including any subpoena to Marietta, the San Juan, and/or Anciano. This identification of

documents does not waive any privilege that may apply to those documents or any such documents

which are inadvertently produced as part of these disclosures. RealPage reserves the right to

supplement its disclosures.

       III.      COMPUTATION OF DAMAGES

       RealPage does not seek any damages at this time, but it reserves the right to do so. Further,

RealPage denies liability to Plaintiffs for any damages.




                                                  -5-
                                                                                                     006
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                 Page 8 of 20 PageID 1688



       IV.     INSURANCE PAYMENTS

       RealPage states that its has not identified any insurance agreement implicated by this

action at this stage of the proceedings. RealPage further refers Plaintiff to the documents

produced in this case.



Dated: August 16, 2019                       TROUTMAN SANDERS LLP

                                            By:      /s/ Ronald I. Raether
                                                     Ronald I. Raether (Bar No. 0067731)
                                                     5 Park Plaza, Suite 1400
                                                     Irvine, California 92614
                                                     Tel: (949) 622-2700
                                                     Fax: (949) 622-2739
                                                     Ron.Raether@troutman.com

                                                     Timothy St. George (pro hac vice)
                                                     1001 Haxall Point
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 697-1200
                                                     Facsimile: (804) 698-1339
                                                     Tim.st.george@troutman.com

                                                     Jessica R. Lohr (pro hac vice)
                                                     11682 El Camino Real, Suite 400
                                                     San Diego, California 92130
                                                     Tel: (858) 509-6044
                                                     Fax: (858) 509-6040
                                                     Jessica.lohr@troutman.com
                                                     Attorneys for Defendant
                                                     RealPage Inc., d/b/a LeasingDesk Screening




                                               -6-
                                                                                                007
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 9 of 20 PageID 1689




                    Exhibit 2




                                                                        008
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                  Page 10 of 20 PageID 1690


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 DIANE D. JONES,

                        Plaintiff,                 Case No. 3:19-cv-02087-B

         V.


 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,


                        Defendant.

                DEFENDANT'S SUPPLEMENTAL INITIAL DISCLOSURES

        Pursuant to Federal Rule of Civil Procedure 26(a)(l ), Defendant RealPage, Inc., incorrectly

identified as RealPage, Inc. d/b/a LeasingDesk Screening ("RealPage"), provides the following

Supplemental Initial Disclosures to Plaintiff Diane D. Jones ("Plaintiff').

        I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
                THAT DEFENDANT MAY USE TO SUPPORT ITS DEFENSES

        RealPage supplements its initial disclosures to identify the following persons:

        1.      Manjit Sohal, a current employee ofRealPage, as its corporate representative, who

may only be contacted through RealPage's counsel in this matter.

        2.      Corporate representative(s) of Genuine Data Services, LLC ("GDS") are likely to

have information or knowledge related to the allegations and claimed damages by Plaintiff in the

Second Amended Complaint, including relative to GDS' s practices for collecting and supplying

public records to RealPage. The representative(s)' addresses and telephone numbers are unknown

at this time.




                                                                                                009
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20     Page 11 of 20 PageID 1691


Dated: January 17, 2020            TROUTMANSANDERSLLP

                                  By:     Isl Ronald l Raether
                                          Ronald I. Raether (Bar No. 0067731)
                                          5 Park Plaza, Suite 1400
                                          Irvine, California 92614
                                          Tel: (949) 622-2700
                                          Fax: (949) 622-2739
                                          Ron.Raether@troutman.com

                                          Attorneys for Defendant
                                          RealPage Inc., d/bla LeasingDesk Screening




                                    -2-
                                                                                010
 Case 3:19-cv-02087-B Document 114 Filed 03/12/20                 Page 12 of 20 PageID 1692


                                CERTIFICATE OF SERVICE

       I declare under penalty of perjury that a copy of the foregoing Defendants' Supplemental

Initial Disclosures was mailed today with postage prepaid to:


                                 James A. Francis
                                 John Soumilas
                                 Lauren K. W. Brennan
                                 Francis and Mailman, P.C.
                                 1600 Market Street, 25th Floor
                                 Philadelphia, PA 19103


Date: January 17, 2020                              Isl Ronald I Raether
                                                    Ronald I. Raether




                                              -3-
                                                                                            011
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 13 of 20 PageID 1693




                     Exhibit 3




                                                                         012
Case 3:19-cv-02087-B Document 114 Filed 03/12/20                                   Page 14 of 20 PageID 1694


                    101•
                    II
                           11   FRANCIS· MAILMAN· SOUMILAS
                                                 CON SUM ER LAW FIRM                            P.C.




                                                January 27, 2020

Via Electronic Mail

Ronald I. Raether
Troutman Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614

       Re:     Jones v. Rea/Page, Inc., No. 3:19-cv-02087-B (N.D. Tex.)

Ron:

         We are in receipt of Defendant's Supplemental Initial Disclosures, dated January 17, 2020.
Although the document identifies Manjit Sohal and an unidentified corporate representative of
Genuine Data Services, LLC, the disclosure does not meet the requirements of Fed. R. Civ. P.
26(a)(l)(A)(i): "the name and, if known, the address and telephone number of each individual
likely to have discoverable information- along with the subjects of that information .... " As such,
the supplemental disclosure does not meet the purposes of the Federal Rule, and Plaintiff seeks
information required by the Rule so that she can take discovery from these witnesses, as may be
appropriate. If we do not receive a complete disclosure as required by Rule 2 , we cannot properly
take discovery, and thus we will seek to preclude Defendant from us· g improperly disclosed
persons in its defense of this case.




cc:    Timothy J. St. George
       Jessica Lohr
       Virginia Bell Flynn




                                1600 MARKET STREET   ! SUITE 251 0 I Pl-ULADELPHJA, PA 191 03
                                           ?215.735,8600 ! F2Hi940.:SOOO
                            WWW.OONSliME:Rl.AWFmllLCOM    l WWW.CRED!TREPORTPROBU:MS..COM


                                                                                                         013
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 15 of 20 PageID 1695




                     Exhibit 4




                                                                         014
Case 3:19-cv-02087-B Document 114 Filed 03/12/20                   Page 16 of 20 PageID 1696



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 DIANE D. JONES,

                        Plaintiff,                  Case No. 3:19-cv-02087-B

         v.

 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                        Defendant.

            DEFENDANT’S SECOND SUPPLEMENTAL INITIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a)(1), Defendant RealPage, Inc., incorrectly

identified as RealPage, Inc. d/b/a LeasingDesk Screening (“RealPage”), provides the following

Second Supplemental Initial Disclosures to Plaintiff Diane D. Jones (“Plaintiff”).

       I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
               THAT DEFENDANT MAY USE TO SUPPORT ITS DEFENSES

       RealPage supplements its initial disclosures to identify the following persons:

       1.      Kevin Cook, the Regional Property Manager for The Michaels Organization

(“TMO”), which is the property management company that manages the Marietta Road

Apartments (“Marietta”), is likely to have information or knowledge related to the allegations and

claimed damages by Plaintiff in the First Amended Complaint, including relative to Plaintiff Jones’

application for housing at Marietta and the report at issue in this case. Mr. Cook resides in Atlanta,

Georgia and can be contacted by email at kcook@tmo.com or by phone at (404) 516-3512.

       2.      Jessica Jordan, the corporate representative of Genuine Data Services, LLC

(“GDS”) is likely to have information or knowledge related to the allegations and claimed damages




                                                                                                 015
Case 3:19-cv-02087-B Document 114 Filed 03/12/20                Page 17 of 20 PageID 1697



by Plaintiff in the Second Amended Complaint, including relative to GDS’s practices for collecting

and supplying public records to RealPage. Ms. Jordan resides in Lexington County, South

Carolina and can only be contacted through counsel: John Papianou at Montgomery McCracken

Walker & Rhoads LLP, (215) 772-7389, jpapianou@mmwr.com.



Dated: March 6, 2020                         TROUTMAN SANDERS LLP

                                            By:     /s/ Jessica R. Lohr
                                                    Jessica R. Lohr (CA Bar No. 302348)
                                                    11682 El Camino Real, Suite 400
                                                    San Diego, California 92130
                                                    Tel: (858) 509-6044
                                                    Fax: (858) 509-6040
                                                    Jessica.lohr@troutman.com

                                                    Attorneys for Defendant
                                                    RealPage Inc., d/b/a LeasingDesk Screening




                                              -2-
                                                                                             016
Case 3:19-cv-02087-B Document 114 Filed 03/12/20                Page 18 of 20 PageID 1698



                               CERTIFICATE OF SERVICE

       I declare under penalty of perjury that a copy of the foregoing Defendants’ Second

Supplemental Initial Disclosures was sent by electronic mail and by U.S. Mail today, with

postage prepaid to:


                                 James A. Francis
                                 John Soumilas
                                 Lauren K.W. Brennan
                                 Francis and Mailman, P.C.
                                 1600 Market Street, 25th Floor
                                 Philadelphia, PA 19103


Date: March 6, 2020                                 /s/ Jessica R. Lohr
                                                    Jessica R. Lohr




                                              -3-
                                                                                            017
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 19 of 20 PageID 1699




                     Exhibit 5




                                                                         018
Case 3:19-cv-02087-B Document 114 Filed 03/12/20   Page 20 of 20 PageID 1700




                                                                         019
